Citation Nr: 0423843	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for bilateral foot 
pain.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for bilateral elbow 
pain.

6.  Entitlement to service connection for neck pain.

7.  Entitlement to service connection for back pain.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for bilateral knee 
swelling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As set forth in more detail below.  A remand of this matter 
is required.  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

On his July 2003 substantive appeal, the veteran requested a 
Board hearing in Washington, DC.  In a July 2004 letter, the 
veteran was notified that he had been scheduled for a Board 
hearing in Washington, DC, to be held in September 2004.  In 
an August 2004 letter, the veteran indicated that he did not 
have the funds to travel to Washington and requested a 
videoconference hearing before a Veterans Law Judge in lieu 
of a Board hearing in Washington, DC.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2003).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2003), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule a videoconference hearing, as 
requested by the veteran.  38 U.S.C.A. § 7107 (West 2003); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2003).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in accordance 
with appropriate procedures, for a 
videoconference hearing before a Veterans Law 
Judge.  A copy of the notice to the veteran of 
the scheduling of the hearing should be placed 
in the record, keeping in mind the 30-day 
advance notice requirement.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




